On information which charged the theft of ten dollars from one J.D. Hill, the plaintiff in error, T.S. McFarland, was tried and convicted and his punishment assessed at confinement in the county jail for thirty days and a fine of one hundred dollars. From the judgment rendered in pursuance of the verdict, an appeal was attempted to be taken by filing in this court on September 27th, 1913, a petition in error with case-made. The state has filed a motion to dismiss the appeal for the reasons following, to-wit:
"Because the record discloses that this is an attempted appeal from a judgment of conviction for a misdemeanor rendered in the county court of Garvin county on the 28th day of May, 1913, and the petition in error and case-made were not filed with the clerk of this court until the 27th day of September, 1913, more than one hundred twenty days after the rendition of said judgment, to-wit., on the one hundred twenty-second day thereafter. Wherefore the Attorney General says that this court is without jurisdiction except to dismiss this appeal."
An examination of the record discloses that the motion to dismiss is well taken. Now on this 1st day of November, 1913, the motion to dismiss the appeal is sustained, and it is ordered that the attempted appeal herein be and the same is hereby dismissed.